DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97 with the exception of the Incoming Written Opinion because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations towards: “hogging moment zoon rebars” recited in claims 4 and 10;  “laying water pipelines and electricity pipelines in an empty space outside slab ribs” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: references 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
4.	Claims 1, 6-8 are objected to because of the following informalities:  
Claim 1, line 2, the correct phrase is “in a matrix are”
Claim 1, line 5, the correct phrase is “through each of the precast slabs”
Claim 1, line 7, the correct phrase is “through each of the precast slabs”
Claim 6, lines 4 and 5, the correct phrase is “with a reinforcing plate (6)”
Claim 7, line 3, the correct phrase is “with a connecting plate (22)”
Claim 8, line 15, in the phrase “wherein each of the precast slabs (1) is hanged to a position”, the use of the term “hanged” appears grammatically incorrect.
Claim 8, line 19, the correct phrase is “each end of two precast slabs of the precast slabs (1)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 4, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The limitations towards the “hogging moment zoon rebars” recited in claims 4 and 10 render the claims unclear and confusing. Examiner is unclear what applicant is trying to claim with these limitations because the word “zoon” does not appear to be applied correctly in this phrase.
	The limitations towards “laying water pipelines and electricity pipelines in an empty space outside slab ribs” as recited in claim 10 render the claim unclear and confusing since it appears that the water and electricity pipelines should be placed within the empty spaced formed by the slab ribs not outside the slab ribs.  The claim will be examined as best understood.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Luthi (CH 163208) in view of Cook (US 6,474,029) and further in view of Chinese Patent (CN 107700667)
Regarding claim 1, Weber-Luthi discloses an integrally assembled hidden beam hollow two-way floor system, comprising: precast slabs (A), wherein a plurality of compartments arranged in a matrix is integrally provided on one surface of each of the precast slabs (A), (Fig 1, 2); 
metal beams (1) serving as primary beams and secondary beams of a metal structure of the floor system, a surface (2) of the precast slab (A) provided with no compartment is lapped and fixed between the secondary beams or between one of the primary beams and one of the secondary beams, (Fig 5) and adjacent precast slabs of the precast slabs (A) are connected and fixed by elements (5, 6) to form a seam; and 
a cast-in-place concrete rib, wherein the cast-in-place concrete rib is cast between compartments of adjacent precast slabs of the precast slabs (A) and between the plurality of compartments and the primary beams or the secondary beams, (Fig 5, 6).

Weber-Luthi discloses the beams are made of metal, but does not disclose a honeycomb steel beam. However, the Chinese patent discloses a honeycomb steel beam 1 (Fig 1, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beam of Weber-Luthi to be a honeycomb steel beam as taught by the Chinese patent, in order to provide a beam that is strong and lighter.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of 
Weber-Luthi discloses a cast-in-place concrete rib, but does not disclose the cast-in-place concrete comprising a surface layer cast onto the plurality of compartments and the surface layer and the cast-in-place concrete rib are formed into one piece. However, the Chinese patent discloses pre cast slabs 2 having a hollow core, a cast-in-place concrete rib 8, a cast-in-place concrete comprising a surface layer 8 cast onto the hollow core and the surface layer 8 and the cast-in-place concrete rib 8are formed into one piece (Fig 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weber-Luthi to include a surface layer as taught by the Chinese patent, in order to provide a stable and stronger floor system.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 2, Weber-Luthi discloses the plurality of compartments (1A) arranged in the matrix are defined by and separated from each other by protruding slab ribs (annotated Fig 1, Fig 5).
Regarding claim 3, Weber-Luthi discloses a thickness of an edge of each of the precast slabs (A) is smaller than a height of each of the slab ribs, and a side of one of the slab ribs close to the edge of the precast slab (left side of the slab) is a slop for natural transition (annotated Fig 1, Fig 5).

    PNG
    media_image1.png
    323
    548
    media_image1.png
    Greyscale

Regarding claim 4 as best understood, the Chinese patent discloses honeycomb holes penetrating through the honeycomb steel beams (1), (Fig 1, 4).
Regarding claims 5 and 6, Weber-Luthi discloses wherein when the surface of the precast slab (A) provided with no compartment is lapped between the secondary beams or between the one of the primary beams and the one of the secondary beams, (Fig 5), but does not disclose the precast slab is fixed to the secondary beams or to the one of the primary beams and the one of the secondary beams through bolts; a honeycomb web of one of the primary beams connected to one of the precast slabs or one of the secondary beams connected to one of the precast slabs is provided with a reinforcing plate parallel to a lower flange, and one of the precast slabs is connected and fixed between the lower flange and the reinforcing plate through one of the bolts that penetrates the one of the precast slabs. However, the Chinese patent discloses disclose the precast slab 2 is fixed to the secondary beams or to the one of the primary beams and the one of the secondary beams through bolts 5; a honeycomb web of one 
Regarding claim 7, Cook discloses the U-shaped hoop (140) passes through the prepared bolt hole from bottom to top and cooperates with a connecting plate (121) and a nut (142, 143) in such a manner that the adjacent precast slabs (125, 126) are connected and fixed to form a seam (Fig 13).
Regarding claim 8, Weber-Luthi modified by Cook and the Chinese patent discloses the basic claimed method. The claimed method steps would have been obvious method of creating and assembling the floor system. The steps can obviously be seen in the above rejections of the apparatus claims since the method claims merely recite the apparatus claims in method form. 
Regarding claim 9, Weber-Luthi discloses slab seams of the precast slabs (A) are sealed with mortar (5), (Fig 6), but does not disclose the mortar is epoxy resin. It .
As modified, the precast slabs and bolt hole seams would be sealed with epoxy resin mortar.

10.	Claim 10 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Weber-Luthi (CH 163208) in view of Cook (US 6,474,029), Chinese Patent (CN 107700667) and further in view of Laurindo (US 2018/0298624). Weber-Luthi discloses modified by Cook and the Chinese patent discloses as discussed in claim 8, but does not disclose the method further comprises, between the step 3 and the step 4: laying water pipelines and electricity pipelines in an empty space outside slab ribs and arranged between two precast slabs and in honeycombs of honeycomb webs. However, Laurindo discloses two precast slabs having compartments between slab ribs and including the step of laying water pipelines and electricity pipelines in an empty space between slab ribs and arranged between two precast slabs and beams (Fig 7A, 7B), (Par 0010). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified the method of Weber-Luthi to include the step of laying water pipelines and electricity pipelines as taught by the Laurindo, in order to provide pipelines within the floor system.  Such a combination, to .
	As modified, the step would have the pipelines arranged between the precast slabs and the honeycomb webs.
Weber Luthi does not disclose the step of tying hogging moment rebars, the hogging moment rebars passing through honeycomb holes of the honeycomb steel beams or being fixed to upper surfaces of upper flanges. However, the Chinese patent discloses the step of tying hogging moment rebars 6, the hogging moment rebars passing through honeycomb holes of the honeycomb steel beams (Fig 3, 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified the method of Weber-Luthi to include the rebars as taught by the Chinese patent, in order to improve the connection between the beam and the slabs.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
8/23/2021